Upon the trial of an issue upon allegations filed by certain ere-*577ditors of Henry Knowles, a petitioning insolvent debtor, under the Act of Congress “ for the relief of insolvent debtors within the District of Columbia,” [2 Stat. at. Large, 237,] the following instructions to the jury were moved by Mr. Jones, for the petitioner, and given by his Honor, Judge MoRsell.
1. That in order to convict the petitioner of the offence charged in the said allegations, it is necessary for the prosecutors to prove that the petitioner had conveyed, lessened, or disposed of the property described in the said allegations to defraud the creditors who were creditors at the time of the said conveyances, and who still continue creditors, or some of them; and if the creditor or creditors, so intended to be defrauded, have since been paid and satisfied, the fraud or deceit then practised or intended against the creditor or creditors so paid and satisfied, cannot be taken advantage of by persons who have since become creditors, to convict the petitioner under these allegations.
2. That a fair and bond fide sale of the property, for the purpose of applying the money to the páyment of certain preferred creditors, to the exclusion of others thought by the petitioner to be less meritorious, is not a fraud or deceit towards his creditors, of which he can be convicted under the said allegations.
3. That the designation in the deeds, of a nominal consideration less than the real one paid, is not, of itself, a fraud, if a fair, valuable, and bona fide consideration were in fact paid, or bond fide contracted to be paid, and the purchaser absolutely bound for the payment.
4. That the circumstance of the bargainor’s remaining in possession of the property (if he should be found, in fact, to have remained in possession of it) notwithstanding a conveyance absolute in form, so as to make the conveyance void, and technically fraudulent, as against creditors, is not, of itself, any fraud or deceit of which the petitioner can be convicted under 'the said allegations, if there was a real, fair, and bond fide consideration.
5. That the burden of proof is on the prosecutors to show that the conveyances set forth in the allegations were fraudulent, as averred in the allegations; and that the said conveyances are to be presumed to be fair and bond fide and for valuable consideration until the prosecutors show that they are fraudulent, or for a consideration grossly inadequate, or reduced below its proper and fair amount, with a fraudulent intent towards his creditors.